Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-10, 12-17, 19 and 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The independent claims 1, 8 and 15, as amended, recite:
Allocating and pricing an ad load on the client device as a function of the user ad receptivity profile.
Regarding the “price”, the specification discloses:
[0011] This disclosure includes a processor having a performance engine tracking user engagement of advertisement (ad) events using a mobile device, such as a mobile phone or eyewear, to generate a user level ad receptivity profile. In one example, the processor tracks both the percentage of ad time watched by the individual user, such as on an hourly basis, and ad engagement such as by monitoring a click-through rate (CTR) of the respective user as a measure for user ad receptivity. The processor downloads data from the performance engine to a server processor, and the server processor adjusts an ad allocation/ad load on a per user basis according to the user level ad receptivity profile. The server processor dynamically provides ads on the mobile device display when a user is active and receptive to viewing the ads. This allocation approach's efficacy helps platforms accomplish monetary goals with fewer ads, and therefore, can lead to allocating fewer ads, a solution that is appreciated by users. This disclosure also enables platforms to price their ad space as a function of a user's known receptivity, which can increase the platform's profitability and the advertiser's viewing rate. 

	The specification teaches allocating/ad load on client device o a per user basis … however does not disclose allocating and pricing an ad load. 
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-3, 5-10, 12-17, 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related aggregating performance events to generate a user profile. 
Claims 1-3, 5-10, 12-17, 19 and 20 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., non-transitory computer-readable medium and system) and process (i.e., a method). 
 Although claims 1-3, 5-10, 12-17, 19 and 20 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claims 1, 8, 15 recite generating collecting performance events, aggregating the performance events, generating profile, and downloading the profile.
 The limitation of collecting performance events, aggregating events, generating and downloading (transmitting) profile, allocating and pricing covers “Certain Methods of Organizing Human Activity” but for the recitation of generic computer components. That is, other than reciting a processor, nothing in the claim element precludes the step from practically being commercial or legal interaction including agreements in the form of contracts, legal obligations; advertising etc., (collecting user activities for generating a profile). If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interaction but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under Step 2A, Prong Two, if a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims includes the additional elements of a processor for collecting events (user engagement of advertisement), aggregating the events and generating a profile and transmitting the profile. The claims as a whole merely describe how to generally apply the concept of tracking user activity with advertisement and generating profile based on the collected dat. The processor in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of generating path and determining an indication of conversion in the path and assigning or generating weigh to the touchpoints), such that it amounts no more than mere instructions to apply the exception using a generic computer component (such as mobile device and server (generic computer) (see Applicant’s specification [0048]-[0050]). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself

Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of processors and client device. However, the elements are recited at high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer function of receiving, storing processing and transmitting data. The specification makes clear that the components and their functions, considered individually or in combination, are well-known, routine and conventional (see [0015], [0048]-[0050]). As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2, 3, 5, 7-10, 12-14, 16, 17, 19, 20 merely add further details of the abstract elements recited in independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 2, 3, 5, 7-10, 12-14, 16, 17, 19, 20, are patent ineligible. Hence, claims 1-3, 5-10, 12-17, 19 and 20 are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US 2015/0112791 A1) and further in view of Shah et al. (US 2015/0235275 A1).
Claims 1, 8, 15:
Jain teaches collecting, by a processor of a client device, performance events from running an application on a client device (activity monitoring module), wherein the performance events are a function of a user parsing advertisement (ad) events that are displayed on the client device ( collected activity stream data) (see [0013]), (Ad module manage the entire lifecycle of serving and tracking ads on the mobile device) (see [0073]-[0077]);
aggregating, by the processor, the performance events and generating a user ad
receptivity profile comprising a user identification (ID) (unique ID of the mobile device) (see [0058]), associated with the user and the performance events associated with the respective user (activity collection and tracking on a mobile device, applications and activities are monitored and collected to create an aggregated profile of users) (see [0029]-[0030]); and
downloading, by the processor, the user ad receptivity profile to a server for
processing (centrally collect and aggregate the information) (see [0040]), fig. 5, [0078]-[0082]).
Jain teaches tracking user actions and generating user receptivity profile (activity monitoring) (see [0054], [0065]-[0068]), tracking advertisement that led to click and conversion and store the conversion data (see [0077]), however failed to explicit teach wherein the user ad receptivity profile includes ad time watched by the respective user. 
Shah teaches activity data and activity indicator that specifies various interactions that the user had with respect to the particular impression and a time at which such interaction occurred, wherein the interaction includes downloads, site visits, mouse overs, video/audio play, conversions, an engagement heatmap, view time, view based actions etc., the heatmap illustrating a quantitative level of activity with respect to an impression or other content (see [0042]) allocating (the number of time the ad is presented) and pricing an ad load on the client device (as a function of the user ad receptivity profile) (performance metrics and recommending change in campaign package including bid amount) (see [0097]-[0100]). It would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to include Shah’s ad time watched, in Jain’s user activity, in order to determine user interest, by monitoring the user interaction. 

Claims 2, 9, 16:
Jain teaches wherein the processor is further configured to receive from
the server an ad load associated with the user ID and that is a function of the user ad
receptivity profile (personalized and relevant ads) (see [0033]-[0042]).
Claims 3, 10, 17:
Jain teaches wherein the processor is configured to adjust an ad load on
the client device as a function of the ad receptivity profile (advertiser are provided with information that facilitates their understanding of which applications are being most used by users and thus allowing advertisers to target those application for ad delivery) (see [0035]-[0039] (server 505 includes an advertiser endpoint through which advertisers may add new inventory or modify existing inventory from the current state as represented in ad inventory database (see [0082]-[0083]).
Claim 5, 12, 19:
Shah teaches each device associated with its own activity data, including impression data (e.g., impression identifier and time that the impression was served) and the user activity indicator including a time at which such interaction occurred (see [0042], [0086]-[0089]). 
Claims 6, 13, 20:
 Jain teaches wherein the performance events are associated with a click-through rate (CTR) of the user when the ad events are displayed on the client device (see [0071]-[0077]).
Claims 7, 14:
 Shah teaches generating, by the processor, groupings of the user IDs and an hour of a day, and storing the groupings in memory (see [0074]-[0076]).

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-10, 12-17, 19 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEHDEGA RETTA/Primary Examiner, Art Unit 3688